254 A.2d 272 (1969)
Harry J. SMITH
v.
STATE of Maine.
Supreme Judicial Court of Maine.
June 3, 1969.
Libhart & Cox, by David M. Cox, Brewer, for plaintiff.
Leon V. Walker, Jr., Asst. Atty. Gen., Augusta, for defendant.
Before WILLIAMSON, C. J. and WEBBER, TAPLEY, MARDEN, DuFRESNE, and WEATHERBEE, JJ.
PER CURIAM.
On or about August 17, 1966 the Governor and the Executive Council, purportedly acting under 1 M.R.S.A. Secs. 811 to 813 inclusive, made an order of taking of certain land owned by the appellant Smith in Meddyhemps. Subsequently a hearing was held by the County Commissioners and the damages resulting from said taking were assessed. The appellant subsequently sought to appeal from this award of damages and a question has risen as to whether or not said appeal was effectively prosecuted.
On May 20, 1969 we certified our opinion in the companion case of Harry J. Smith v. Ronald T. Speers, 253 A.2d 701. We there determined that the initial taking by the Governor and the Executive Council was invalid. In the instant case the parties have agreed that if such should be the outcome in the case of Smith v. Speers, the issues in this case (#1373) become moot. We so hold.
Appeal dismissed.